Exhibit 10.1

Candela Corporation

Amended and Restated Employment Agreement dated as of April 5, 2007, between
Candela Corporation
and Gerard E. Puorro

AGREEMENT made as of the 5th day of April, 2007, by and between Candela
Corporation, a Delaware corporation (the “Company”), and Gerard E. Puorro
(“Puorro” or the “Employee”).

WHEREAS, the Company desires to employ Puorro and Puorro desires to be employed
by the Company on the terms and conditions contained herein;

WHEREAS, the Company and the Employee originally executed prior versions of this
Agreement on August 4, 1994 and March 10, 1999, which agreement is presently in
full force and effect, and the parties wish and hereby intend to rescind the
August 4, 1994 Agreement and the March 10, 1999 Agreement and replace them with
the terms and provisions of this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
contained, it is mutually agreed between the parties hereto as follows:


1.  EMPLOYMENT AND TERM.  THE COMPANY HEREBY AGREES TO CONTINUE TO EMPLOY THE
EMPLOYEE AND THE EMPLOYEE HEREBY AGREES TO SERVE AS PRESIDENT AND CHIEF
EXECUTIVE OFFICER OF THE COMPANY.  BOTH THE EMPLOYEE AND THE COMPANY SHALL HAVE
THE RIGHT TO TERMINATE THE EMPLOYEE’S EMPLOYMENT AT ANY TIME UPON NOTICE TO THE
OTHER PARTY AS PROVIDED IN PARAGRAPH 3 HEREOF SUBJECT TO THE COMPANY’S
OBLIGATION TO PAY TERMINATION BENEFITS UNDER CERTAIN CIRCUMSTANCES AS PROVIDED
IN PARAGRAPHS 3.E AND 3.F.


2.  COMPENSATION.


A.            SALARY.  IN CONSIDERATION OF ALL OF THE SERVICES TO BE RENDERED BY
THE EMPLOYEE TO THE COMPANY, THE COMPANY WILL PAY THE EMPLOYEE A BASE SALARY AT
THE RATE PER ANNUM APPROVED BY THE COMPENSATION COMMITTEE OR THE FULL BOARD OF
DIRECTORS FROM TIME TO TIME.  SUCH SALARY SHALL BE PAYABLE IN CONFORMITY WITH
THE COMPANY’S PREVAILING COMPENSATION PRACTICES, AS SUCH PRACTICES SHALL BE
ESTABLISHED OR MODIFIED FROM TIME TO TIME.


B.            BENEFITS.  THE EMPLOYEE WILL BE ENTITLED TO CONTINUE TO
PARTICIPATE ON THE SAME BASIS WITH ALL OTHER EMPLOYEES OF THE COMPANY IN THE
COMPANY’S STANDARD BENEFIT PACKAGE GENERALLY AVAILABLE TO ALL OTHER EMPLOYEES OF
THE COMPANY, INCLUDING THE COMPANY’S GROUP HEALTH, DISABILITY, VACATION ACCRUAL
AND LIFE INSURANCE PROGRAMS EXCEPT THAT THE EMPLOYEE SHALL HAVE THE RIGHT TO
PARTICIPATE IN TWO OR MORE LIFE INSURANCE PROGRAMS, INCLUDING THE OFFICER LIFE
INSURANCE PROGRAM REFERENCED IN SECTION 2(D) AND ONE OTHER EXISTING POLICY
ISSUED BY AXA EQUITABLE.


C.            COMPANY CAR.  THE EMPLOYEE WILL BE ENTITLED TO THE USE OF A
COMPANY CAR, LEASED BY THE COMPANY, IN A PRICE RANGE APPROVED BY THE
COMPENSATION COMMITTEE FROM TIME TO TIME.


D.            LIFE INSURANCE.  THE EMPLOYEE WILL BE ENTITLED TO CONTINUE TO
PARTICIPATE IN THE COMPANY’S OFFICER (REVERSE SPLIT DOLLAR) LIFE INSURANCE
PROGRAM (“OFFICER LIFE PROGRAM”) WITH A DEATH BENEFIT OF $1,000,000, PROVIDED
THAT THE EMPLOYEE SHALL BE RESPONSIBLE FOR THE PAYMENT OF ANY PREMIUMS THEREON
WHICH PRACTICE WAS FORMERLY PUT IN PLACE.


3.  TERMINATION AND SEVERANCE.  THE EMPLOYEE’S EMPLOYMENT MAY BE TERMINATED AS
FOLLOWS:


A.            AT THE EMPLOYEE’S OPTION.  SUBJECT TO THE COMPANY’S RIGHT TO
TERMINATE THE EMPLOYEE PURSUANT TO PARAGRAPHS 3.B, 3.C AND 3.D BELOW, THE
EMPLOYEE MAY TERMINATE HIS EMPLOYMENT HEREUNDER FOR ANY REASON AT ANY TIME UPON
AT LEAST SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE.  IN THE EVENT THE EMPLOYEE
TERMINATES HIS EMPLOYMENT PURSUANT TO THIS PARAGRAPH 3.A, EITHER THE EMPLOYEE OR
THE COMPANY CAN ELECT, PRIOR TO THE EXPIRATION OF THE SIXTY (60) DAY NOTICE
PERIOD PROVIDED ABOVE, THAT THE EMPLOYEE RECEIVE SEVERANCE PAYMENTS PURSUANT TO
PARAGRAPH 3.E HEREOF, WHICH ELECTION BY EITHER PARTY WILL ALSO CAUSE THE
PROVISIONS OF PARAGRAPH 4 HEREOF TO BECOME OPERABLE.  IF NO SUCH ELECTION IS
MADE, THE EMPLOYEE SHALL NOT BE ENTITLED TO ANY SEVERANCE PAYMENTS PURSUANT TO
PARAGRAPH 3.E HEREOF.


B.            UPON DISABILITY OF EMPLOYEE.  IF THE EMPLOYEE BECOMES DISABLED FOR
SUCH PERIOD OF TIME AND UNDER CIRCUMSTANCES WHICH ENTITLE HIM TO RECEIVE
DISABILITY BENEFITS UNDER THE TERMS OF ANY DISABILITY POLICY NOW MAINTAINED OR
TO BE

1


--------------------------------------------------------------------------------


purchased for the Employee by the Company, then the Board of Directors of the
Company, in its discretion, may elect to terminate the Employee’s employment by
reason of such disability.  In the event of such termination the Employee shall
be entitled to severance payments pursuant to Paragraph 3.E hereof, less the
“before income tax” value of disability benefits received under said disability
policy.


C.            AT THE ELECTION OF THE COMPANY FOR JUST CAUSE.  NOTWITHSTANDING
PARAGRAPH 3.A, THE COMPANY MAY, IMMEDIATELY AND UNILATERALLY, TERMINATE THE
EMPLOYEE’S EMPLOYMENT FOR JUST CAUSE AT ANY TIME DURING THE TERM OF THIS
AGREEMENT BY NOTICE TO THE EMPLOYEE.  TERMINATION OF THE EMPLOYEE’S EMPLOYMENT
BY THE COMPANY SHALL CONSTITUTE A TERMINATION FOR JUST CAUSE IF SUCH TERMINATION
IS FOR ONE OR MORE OF THE FOLLOWING REASONS:  (I) EMPLOYEE’S CONVICTION IN A
COURT OF LAW OF ANY FELONY, WHICH CONVICTION MAKES HIM UNFIT FOR CONTINUING
EMPLOYMENT, PREVENTS HIM FROM EFFECTIVE MANAGEMENT OF THE COMPANY OR MATERIALLY
ADVERSELY AFFECTS THE REPUTATION OR BUSINESS ACTIVITIES OF THE COMPANY; (II) THE
COMMISSION BY THE EMPLOYEE OF ANY ACT OF FRAUD OR EMBEZZLEMENT, OR THE
MISAPPROPRIATION BY THE EMPLOYEE OF ANY MONEY OR OTHER ASSETS OR PROPERTY
(TANGIBLE OR INTANGIBLE) OF THE COMPANY; OR (III) DISHONESTY OR WILLFUL
MISCONDUCT WHICH ADVERSELY AFFECTS THE REPUTATION OR BUSINESS ACTIVITIES OF THE
COMPANY, OR MISAPPROPRIATION OF FUNDS.  IN THE EVENT THAT THE COMPANY EXERCISES
ITS RIGHT TO TERMINATE THE EMPLOYEE’S EMPLOYMENT UNDER THIS PARAGRAPH 3.C, THE
EMPLOYEE SHALL NOT BE ENTITLED TO RECEIVE ANY SEVERANCE OR OTHER TERMINATION
BENEFITS, BUT THE EMPLOYEE SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 4 AS IF
HE WERE RECEIVING SEVERANCE UNDER PARAGRAPH 3.D BELOW.


D.            AT THE ELECTION OF THE COMPANY FOR REASONS OTHER THAN JUST CAUSE. 
NOTWITHSTANDING PARAGRAPH 3.A, THE COMPANY MAY, IMMEDIATELY AND UNILATERALLY,
TERMINATE THE EMPLOYEE’S EMPLOYMENT AT ANY TIME WITHOUT CAUSE BY GIVING WRITTEN
NOTICE TO THE EMPLOYEE OF THE COMPANY’S ELECTION SO TO TERMINATE.  IN THE EVENT
THAT THE COMPANY EXERCISES ITS RIGHT TO TERMINATE UNDER THIS PARAGRAPH 3.D, THE
EMPLOYEE SHALL BE ENTITLED TO RECEIVE SEVERANCE PAYMENTS AND BENEFITS FROM THE
COMPANY AS DETERMINED IN ACCORDANCE WITH PARAGRAPHS 3.E AND 3.F, RESPECTIVELY,
BELOW.


E.             SEVERANCE PAYMENTS.  IN THE EVENT THAT THE EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY IS TERMINATED EITHER (I) AT THE EMPLOYEE’S OPTION AND EITHER
THE EMPLOYEE OR THE COMPANY ELECTS FOR THE EMPLOYEE TO RECEIVE SEVERANCE
PAYMENTS PURSUANT TO PARAGRAPH 3.A, OR (II) AT THE COMPANY’S OPTION PURSUANT TO
PARAGRAPH 3.D, THE EMPLOYEE SHALL BE ENTITLED TO RECEIVE SEVERANCE PAYMENTS FROM
THE COMPANY DURING THE PERIOD BEGINNING ON THE DATE OF TERMINATION AND ENDING
TWO (2) YEARS FROM THE DATE OF TERMINATION (THE “SEVERANCE PERIOD”).  DURING THE
FIRST YEAR OF THE SEVERANCE PERIOD, SEVERANCE PAYMENTS SHALL BE EQUAL TO THE
EMPLOYEE’S MONTHLY SALARY AS OF THE DATE OF TERMINATION.  DURING THE SECOND YEAR
OF THE SEVERANCE PERIOD, SEVERANCE PAYMENTS SHALL BE EQUAL TO FIFTY PERCENT
(50%) OF THE EMPLOYEE’S MONTHLY SALARY AS OF THE DATE OF TERMINATION; PROVIDED,
HOWEVER, THAT IF THE BOARD OF DIRECTORS OF THE COMPANY HAS VOTED TO ELECT AN
INDIVIDUAL TO SERVE AS PRESIDENT AND CHIEF EXECUTIVE OFFICER OF THE COMPANY
IMMEDIATELY SUCCEEDING THE EMPLOYEE’S PERFORMANCE OF DUTIES AS PRESIDENT AND
CEO, AND SUCH DESIGNATION OF SUCCESSOR IS MADE PRIOR TO THE EMPLOYEE’S DATE OF
TERMINATION AND CESSATION OF SERVICE AS CEO, THEN IN SUCH EVENT, DURING THE
SECOND YEAR OF THE SEVERANCE PERIOD, SEVERANCE PAYMENTS SHALL BE EQUAL TO THE
EMPLOYEE’S MONTHLY SALARY AS OF THE DATE OF TERMINATION. ALL SEVERANCE PAYMENTS
SHALL BE MADE IN ACCORDANCE WITH THE COMPANY’S THEN CURRENT PAYROLL PRACTICES
AND WILL BE SUBJECT TO ALL APPLICABLE FEDERAL, LOCAL AND STATE WITHHOLDING,
PAYROLL AND OTHER TAXES.


F.             BENEFITS CONTINUATION.  THE EMPLOYEE’S ELIGIBILITY FOR
PARTICIPATION IN THE COMPANY’S HEALTH PLAN OR PLANS TERMINATES AS OF THE
TERMINATION DATE AND THE PARTIES AGREE THAT THE TERMINATION DATE SHALL
CONSTITUTE THE “QUALIFYING EVENT” UNDER THE CONSOLIDATED OMNIBUS BUDGET
RECONCILIATION ACT OF 1985 (“COBRA”).  HOWEVER, THE EMPLOYEE MAY ELECT IN
ACCORDANCE WITH COBRA TO CONTINUE COVERAGE UNDER THE COMPANY’S HEALTH PLANS
WHICH ARE AVAILABLE TO ACTIVE EMPLOYEES OF THE COMPANY.  IF THE EMPLOYEE’S
EMPLOYMENT IS TERMINATED AT THE COMPANY’S ELECTION PURSUANT TO PARAGRAPH 3.D,
THEN IN THE EVENT EMPLOYEE ELECTS CONTINUATION OF COVERAGE UNDER COBRA, THE
COMPANY SHALL, DURING THE SEVERANCE PERIOD, PAY 100% OF THE PREMIUM PAYMENTS FOR
HEALTH INSURANCE COVERAGE, AND AFTER THE EXPIRATION OF THE SEVERANCE PERIOD
HEALTH INSURANCE COVERAGE SHALL BE CONTINUED ONLY TO THE EXTENT REQUIRED BY
COBRA AND ONLY TO THE EXTENT THAT EMPLOYEE TIMELY PAYS THE PREMIUM PAYMENTS FOR
SUCH CONTINUATION OF HEALTH INSURANCE COVERAGE.


G.            SUSPENSION OF PAYMENTS AND BENEFITS.  THE COMPANY MAY, IN ITS
DISCRETION, SUSPEND ANY OR ALL OF THE FOREGOING SEVERANCE PAYMENTS AND BENEFITS
IN THE EVENT EMPLOYEE MATERIALLY BREACHES THE PROVISIONS OF THIS AGREEMENT OR
THE PROVISIONS OF THE INVENTION DISCLOSURE AND CONFIDENTIALITY AGREEMENT
DESCRIBED IN SECTION 5 HEREOF.


4.  NON-COMPETITION AND NON-SOLICITATION.


A.            NON-COMPETITION.  DURING THE TERM OF EMPLOYEE’S EMPLOYMENT WITH
THE COMPANY AND UNTIL THE EXPIRATION OF THE SEVERANCE PERIOD, IF ANY, (THE
“NON-COMPETE PERIOD”), THE EMPLOYEE WILL NOT, WITHOUT THE COMPANY’S PRIOR
WRITTEN CONSENT,

2


--------------------------------------------------------------------------------


alone or as a partner, joint venturer, officer, director, employee, consultant,
agent, independent contractor or stockholder of any company or business, engage
in any business activity which is or plans to be in competition in the United
States with any of the products or services marketed, distributed, sold or
otherwise provided by the Company at such time.  The ownership by the Employee
of not more than one percent of the shares of stock of any corporation having a
class of equity securities actively traded on a national securities exchange or
on NASDAQ shall not be deemed, in and of itself, to violate the prohibitions of
this paragraph.


B.            NON-SOLICITATION. DURING THE NON-COMPETE PERIOD, THE EMPLOYEE WILL
NOT, DIRECTLY OR INDIRECTLY, EMPLOY ANY PERSON WHO IS EMPLOYED BY THE COMPANY AT
ANY TIME DURING THE TERM HEREOF, OR IN ANY MANNER SEEK TO INDUCE ANY SUCH PERSON
TO LEAVE HIS OR HER EMPLOYMENT WITH THE COMPANY.  IN ADDITION, THE EMPLOYEE WILL
NOT KNOWINGLY PERMIT ANY COMPANY OR BUSINESS ORGANIZATION IN WHICH THE EMPLOYEE
IS AN OFFICER OF DIRECTOR OR WHICH IS DIRECTLY OR INDIRECTLY CONTROLLED BY THE
EMPLOYEE, TO EMPLOY OR IN ANY MANNER SEEK TO INDUCE ANY SUCH PERSON TO LEAVE HIS
OR HER EMPLOYMENT WITH THE COMPANY.


C.            IRREPARABLE HARM.  THE EMPLOYEE AGREES THAT THE BREACH OF THIS
PROVISION BY THE EMPLOYEE WILL CAUSE IRREPARABLE DAMAGE TO THE COMPANY AND THAT
IN THE EVENT OF SUCH BREACH THE COMPANY SHALL HAVE, IN ADDITION TO ANY AND ALL
REMEDIES OF LAW, THE RIGHT TO AN INJUNCTION, SPECIFIC PERFORMANCE OR OTHER
EQUITABLE RELIEF TO PREVENT THE VIOLATION OF THE EMPLOYEE’S OBLIGATIONS
HEREUNDER.


D.            SURVIVAL.  THE EMPLOYEE HEREBY AGREES AND UNDERSTANDS THAT THE
EMPLOYEE’S OBLIGATIONS UNDER THIS AGREEMENT SHALL SURVIVE THE TERMINATION OF THE
EMPLOYEE’S EMPLOYMENT REGARDLESS OF THE MANNER OF SUCH TERMINATION AND SHALL BE
BINDING UPON THE EMPLOYEE’S HEIRS, EXECUTORS, ADMINISTRATORS AND LEGAL
REPRESENTATIVES.


5.  INVENTION DISCLOSURE AND CONFIDENTIALITY AGREEMENT. THE EMPLOYEE
ACKNOWLEDGES THAT HE ENTERED INTO THE INVENTION DISCLOSURE AND CONFIDENTIALITY
AGREEMENT IN THE FORM ATTACHED HERETO AS APPENDIX A EFFECTIVE AS OF APRIL 10,
1989, AND THAT SUCH AGREEMENT IS BINDING UPON HIM AND REMAINS IN FULL FORCE AND
EFFECT.


6.  GENERAL PROVISIONS.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS. THIS AGREEMENT
AND THE INVENTION DISCLOSURE AND CONFIDENTIALITY AGREEMENT CONSTITUTE THE ENTIRE
AGREEMENT BETWEEN THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF AND SUPERSEDE
ANY PRIOR NEGOTIATIONS, UNDERSTANDINGS OR AGREEMENTS CONCERNING THE SUBJECT
MATTER HEREOF AND THEREOF, WHETHER ORAL OR WRITTEN, INCLUDING THE AGREEMENTS
BETWEEN THE EMPLOYEE AND THE COMPANY DATED APRIL 10, 1989, AUGUST 4, 1994, THE
LETTER AGREEMENT BETWEEN THE EMPLOYEE AND THE COMPANY DATED SEPTEMBER 12, 1996,
AND MARCH 10, 1999.  THIS AGREEMENT MAY BE MODIFIED, AND THE RIGHTS AND REMEDIES
OF ANY PROVISION HEREOF MAY BE WAIVED, ONLY IN WRITING, SIGNED BY BOTH THE
COMPANY AND THE EMPLOYEE. THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF
THIS AGREEMENT SHALL NOT AFFECT THE OTHER PROVISIONS OF THIS AGREEMENT BUT THIS
AGREEMENT SHALL BE CONSTRUED AND REFORMED TO THE FULLEST EXTENT POSSIBLE.  IF
ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS AGREEMENT SHALL FOR ANY REASON
BE HELD TO BE EXCESSIVELY BROAD AS TO SCOPE, ACTIVITY, SUBJECT OR OTHERWISE SO
AS TO BE UNENFORCEABLE AT LAW, SUCH PROVISION SHALL BE CONSTRUED BY THE
APPROPRIATE JUDICIAL BODY BY LIMITING OR REDUCING IT OR THEM, SO AS TO BE
ENFORCEABLE TO THE MAXIMUM EXTENT COMPATIBLE WITH APPLICABLE LAW AS IT SHALL
THEN APPEAR.  THE LANGUAGE OF ALL PARTS OF THIS AGREEMENT SHALL IN ALL CASES BE
CONSTRUED AS A WHOLE ACCORDING TO ITS FAIR MEANING AND NOT STRICTLY FOR OR
AGAINST EITHER OF THE PARTIES.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS
A CONTRACT OF EMPLOYMENT FOR A SPECIFIC TERM OR CREATE ANY OBLIGATION ON THE
PART OF THE COMPANY OR ANY OTHER PERSON OR ENTITY TO CONTINUE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY. EMPLOYEE MAY NOT ASSIGN ANY OF HIS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT EXCEPT BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION; THE RIGHTS AND OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF, AND SHALL BE BINDING UPON, THE SUCCESSORS AND
ASSIGNS OF THE COMPANY.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.

3


--------------------------------------------------------------------------------